
	

116 S2466 IS: Water Justice Act
U.S. Senate
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2466
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2019
			Mr. Schumer (for Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide supplemental appropriations for safe and secure water, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Water Justice Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Drinking water infrastructure emergency Sec. 101. Findings. Sec. 102. Definitions. Sec. 103. Supplemental appropriations for the drinking water infrastructure emergency. TITLE II—Water accessibility and affordability Sec. 201. Findings. Sec. 202. Drinking water, wastewater, and stormwater services assistance needs-based program. Sec. 203. Establishment of Federal grant program for drinking water treatment works operation and maintenance. TITLE III—Investments in Nationwide Water Infrastructure and sustainability Sec. 301. Findings. Sec. 302. Reclamation infrastructure finance and innovation pilot program. Sec. 303. Water recycling and reuse projects. Sec. 304. Mandatory spending for water infrastructure programs. Sec. 305. Expanding and increasing funding for rural individual and connected water systems programs. Sec. 306. Increased funding for water management improvement. Sec. 307. Water Efficiency and Conservation Block Grant Program. Sec. 308. Rural water supply program reauthorization. Sec. 309. Combating PFAS. Sec. 310. Multi-benefit projects to improve watershed health.  IDrinking water infrastructure emergency 101.FindingsCongress finds that—
 (1)(A)everyone has the right to clean and safe drinking water and appropriate sanitation services; and (B)the Federal Government has the responsibility to ensure that the rights described in subparagraph (A) are realized;
 (2)the American Society of Civil Engineers assigned a D grade to the drinking water infrastructure of the United States and the American Water Works Association estimated that $1,000,000,000,000 is necessary to maintain and expand service during the 25-year period beginning on the date of enactment of this Act;
 (3)deterioration and aging of the water infrastructure of the United States has resulted in millions of people of the United States being exposed to unsafe drinking water, including lead contamination;
 (4)exposure to lead can cause serious health problems, especially to young children and pregnant women, including damage to the brain and nervous system, kidney problems, and high blood pressure;
 (5)the Government Accountability Office estimates that 43 percent of school districts, serving 35,000,000 students, tested for lead in school drinking water in 2016 or 2017;
 (6)of the schools that tested for lead as described in paragraph (5), an estimated 37 percent found levels of lead above the threshold of the school district for taking remedial action;
 (7)according to the American Water Works Association, approximately 30 percent of surveyed community water systems in the United States reported having some lead-containing service lines;
 (8)the continuing emergency of drinking water contamination in communities like Flint, Michigan, demonstrates the severity of this crisis across the United States;
 (9)many rural areas across the United States also face severe drinking water challenges, as the community water systems serving small populations in the United States often lack sufficient financial and technical resources;
 (10)boil water advisories are a daily occurrence in the United States, and those advisories disproportionately impact small drinking water systems, with some advisories in rural areas lasting for years;
 (11)it is estimated that 13,000,000 households in the United States rely on well water, with no Federal regulation or testing of contaminants;
 (12)past appropriations for the Environmental Protection Agency grant programs that address school drinking water and drinking water contamination in high-risk communities are not sufficient to address the tremendous need throughout the United States;
 (13)investments in infrastructure create jobs while fulfilling critical needs in communities throughout the United States;
 (14)it is estimated that nearly 17,200,000 workers, about 12 percent of the United States workforce, were employed in infrastructure jobs in 2018;
 (15)infrastructure occupations often provide more competitive and equitable wages in comparison to all jobs nationally, consistently paying up to 30 percent more to workers at lower ends of the income scale;
 (16)the sixth national assessment by the Environmental Protection Agency of drinking water infrastructure needs shows a total 20-year capital improvement need of $472,600,000,000 for public water systems;
 (17)emergency supplemental appropriations for the Environmental Protection Agency, provided in addition to other appropriations and not subject to sequestration, will improve drinking water in schools and high-risk communities and create jobs throughout the United States without reducing funding for other domestic priorities;
 (18)appropriating $50,000,000,000 in fiscal year 2020 for the Environmental Protection Agency, and allowing the funds to remain available for 5 years, will enable States to begin to immediately expand investments in addressing drinking water needs in schools and in high-risk communities throughout the United States;
 (19)a $50,000,000,000 investment in drinking water infrastructure could create 1,250,000 jobs; (20)an emergency supplemental appropriation of $50,000,000,000 for the Environmental Protection Agency, to be made available in fiscal year 2020, and to remain available for 5 years, will allow States to begin immediately to distribute funds to eligible schools and high-risk communities to develop and implement plans to improve drinking water infrastructure, through accelerated and expanded replacement of lead-based service lines and other critical infrastructure improvements, ensuring an efficient use of funds and timely job creation;
 (21)emergency supplemental appropriations for remediating the drinking water infrastructure emergency in the United States can be leveraged—
 (A)to create high-quality union jobs; and
 (B)to expand minority-owned businesses to support the next generation of water infrastructure contractors; and
 (22)an emergency supplemental appropriation of $50,000,000,000 for the Environmental Protection Agency would allow numerous communities to address the water infrastructure needs of those communities and begin to combat the crisis in the United States.
 102.DefinitionsIn this title: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Disadvantaged communityThe term disadvantaged community has the meaning given the term in section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)).
 (3)High-risk communityThe term high-risk community means— (A)a disadvantaged community in which drinking water has tested for levels of contaminants, such as lead, copper, mercury, organic chemicals, and other substances, above the contaminant levels allowed under the applicable national primary drinking water regulations (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); or
 (B)in States in which State drinking water contaminant requirements are stricter than the applicable national primary drinking water regulations (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)), a disadvantaged community in which drinking water has tested for levels of contaminants at levels higher than allowed under the applicable State contaminant requirement.
 103.Supplemental appropriations for the drinking water infrastructure emergencyOut of any funds in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $50,000,000,000, to remain available until September 30, 2024, is appropriated to the Administrator for an additional amount for lead reduction investments through the Environmental Protection Agency (including programs such as the State response to contaminants grant program under section 1459A(j) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(j)), the voluntary school and child care program lead testing grant program under section 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)), and the drinking water fountain replacement for schools program under section 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25)), or additional grant programs (either in existence or to be developed) for projects that protect high-risk communities from lead contamination in drinking water; provide for technical assistance or mitigation efforts; allow for replacement of lead-tainted infrastructure; provide funds for the purchase of filters certified by NSF International and the Water Quality Association for the removal of contaminants of concern in public water systems; or address lead testing in school and child care programs for which filtration of water systems in those school and child care programs has already been performed: Provided, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)), except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to Congress.
			IIWater accessibility and affordability
 201.FindingsCongress finds the following: (1)Obtaining reliable and affordable water service is becoming increasingly difficult due to aging infrastructure, climate change, and population changes.
 (2)Household water rates have increased by approximately 41 percent since 2010. Over the last several decades, the cost for drinking water and wastewater services has risen much more rapidly than other household expenses.
 (3)According to the Environmental Protection Agency, low-income households are particularly impacted by water affordability challenges when drinking water, wastewater, and stormwater rates are raised.
 (4)Across the United States, water and wastewater bills have been increasing at more than twice the rate of inflation for nearly 2 decades. Additionally, incomes have barely kept up with inflation over the same period. It is anticipated that rates for water and wastewater services will continue to increase to meet the need for billions of dollars of overdue investment in our Nation's water and wastewater systems.
 (5)The Environmental Protection Agency reports that approximately 15 percent of residential water customers nationally are low-income households that are constantly at risk of being unable to pay their water bills.
 (6)Low-income households are 3 times more likely than other households to have their utility service disconnected for unpaid or overdue bills.
 (7)An estimated 15,000,000 people in the United States experienced a water shutoff in 2016 with the highest shutoff rates in lower-income cities with higher rates of poverty and unemployment.
 (8)In 2017, total appropriations to the Environmental Protection Agency for water infrastructure were 35 percent lower than the corresponding 2001 appropriations (adjusted for inflation) despite massive capital investments being needed for drinking water and wastewater systems.
 (9)Water accessibility is a fundamental element of public health, safety, welfare, and security. 202.Drinking water, wastewater, and stormwater services assistance needs-based program (a)DefinitionsIn this section:
 (1)Environmentally at-risk householdThe term environmentally at-risk household means such a household, as defined by the Secretary after consultation with the Administrator of the Environmental Protection Agency, considering factors such as—
 (A)the proximity of the household to an environmentally hazardous site, including a Superfund site or coal ash site (as such sites are defined by the Administrator of the Environmental Protection Administration), or brownfield site (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601));
 (B)whether the household is in an area that is affected by a consent decree relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (C)whether the household is in an area that has been found to be in violation of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) maximum contaminant level for any contaminant; and
 (D)whether the household is located within 5 miles of a pollution hotspot. (2)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit.
 (3)Low-income householdThe term low-income household means a household— (A)in which 1 or more individuals are receiving—
 (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (ii)payments under the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (iii)benefits under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or
 (II)section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or
 (B)that, subject to subsection (f), has an income that, as determined by the State in which the household is located, does not exceed the greater of—
 (i)an amount equal to 150 percent of the poverty level (as defined in section 2603 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8622)) for that State; and
 (ii)an amount equal to 60 percent of the median income for that State. (4)Pollution hotspotThe term pollution hotspot means a location where pollution from specific sources may expose an individual or community to an elevated risk of adverse health and safety effects, as determined by the Administrator of the Environmental Protection Agency.
 (5)SecretaryThe term Secretary means the Secretary of Health and Human Services. (6)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, and an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (7)Water burdenThe term water burden means the expenditures of a household for drinking water, wastewater, and stormwater services, divided by the income of the household.
 (8)Water crisisThe term water crisis means weather-related and supply shortage emergencies, stormwater flooding, and other household water-related emergencies, relating to drinking water, wastewater, or stormwater services.
					(b)Establishment
 (1)In generalThe Secretary is authorized to make grants, in accordance with the provisions of this section, to States to assist low-income households (particularly those with the lowest incomes relative to State poverty levels and median incomes, that pay a high proportion of household income for home drinking water, wastewater, and stormwater services), including environmentally at-risk households that are also low-income households, primarily in meeting their immediate home drinking water, wastewater, and stormwater service needs. The Secretary shall make the grants in the amounts of the allotments made under paragraph (2).
 (2)State allotmentsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a rule to establish a formula under which the Secretary shall make allotments to States, from the amount authorized under subsection (h) for a fiscal year, for the grants described in paragraph (1). The Secretary shall issue the rule after consultation with States, local and Tribal governments, community stakeholders, and other appropriate entities, in order to develop a formula that allots grant funds based on need to States.
 (3)Public hearingsAfter the expiration of the first fiscal year for which a State receives funds under this section, no funds shall be allotted to such State for any fiscal year under this section unless such State conducts public hearings with respect to the proposed use and distribution of funds to be provided under this section for such fiscal year.
					(c)Applications
 (1)In generalEach State desiring to receive an allotment for any fiscal year under this section shall submit an application to the Secretary. Each such application shall be in such form as the Secretary shall require.
 (2)CertificationsAs part of the annual application of a State required by paragraph (1), the chief executive officer of the State shall certify that the State agrees—
 (A)to use the funds available under this section— (i)to conduct outreach activities and provide assistance to low-income households and environmentally at-risk households that are also low-income households in meeting their home drinking water, stormwater, and wastewater service costs, particularly those households with the lowest incomes that pay a high proportion of household income for home drinking water, stormwater, and wastewater service;
 (ii)to intervene in water crisis situations; (iii)to provide cost-effective water efficiency-related and other water needs-related home repair;
 (iv)to plan, develop, and administer the State’s program under this section, including leveraging programs;
 (v)to develop technical assistance plans in coordination with parties, agencies, or governments referred to in subsection (d)(6) or program beneficiaries;
 (vi)to prioritize applicants for subgrants or contracts that include program beneficiaries in design and implementation of the program; and
 (vii)but not more than 5 percent of such funds, to support community engagement in the design and implementation of the program;
 (B)not to use such funds for any purposes other than those specified in this section;
 (C)to make payments under this section only with respect to— (i)low-income households; and
 (ii)environmentally at-risk households that are also low-income households; (D)to conduct outreach activities and develop materials (in a language understandable to targeted households) designed to assure that eligible households (especially households with children, elderly individuals, or individuals with disabilities) and households with high water burdens, are made aware of the assistance available under this section, and any similar water-related assistance;
 (E)to coordinate its activities under this section with similar and related programs administered by the Federal Government and such State, particularly water-related programs for low-income individuals;
 (F)to provide, in a timely manner, that the highest level of assistance will be furnished to those households which have the lowest incomes and the highest costs or needs for home drinking water, wastewater, or stormwater services in relation to income, taking into account family size;
 (G)to the extent it is necessary, to designate local administrative agencies or Tribal governments in order to carry out the objectives of this section; and
 (H)to the extent it is necessary, to deliver services specified in the application through community-based nonprofit entities in such State, by awarding subgrants to, or entering into contracts with, such entities for the purpose of providing such services and payments under this section directly to households eligible for assistance under this section.
 (3)PlanAs part of the annual application required by paragraph (1), the chief executive officer of the State shall include, in such format as the Secretary may require, a plan which—
 (A)describes the eligibility requirements to be used by the State for each type of assistance to be provided under this section;
 (B)describes the benefit levels to be used by the State for each type of assistance including assistance to be provided for drinking water, wastewater, and stormwater service needs;
 (C)contains estimates of the amount of funds the State will use for each of the programs under such plan;
 (D)describes water efficiency-related and other water needs-related home repair the State will provide under subsection (d)(6), including any steps the State will take to address the water efficiency-related home repair needs of households that have high water burdens;
 (E)in the absence of being able to directly measure and quantify water use at the household level, provide a reasonable, unified approach such as using a fixed consumption level for calculating assistance for household drinking water, wastewater, and stormwater service costs; and
 (F)identifies the types of assistance, such as types described in subsection (d), that may be included in the program of assistance carried out by the State under this section.
 (d)Types of assistanceA State that receives a grant under this section may use the grant funds to provide, through a State program required in subsection (b) a type of assistance that may include—
 (1)direct financial assistance; (2)a lifeline rate;
 (3)bill discounting; (4)assistance under special hardship provisions;
 (5)assistance through a percentage-of-income payment plan; or (6)water efficiency-related and water needs-related home repair, including direct installation of water-efficient fixtures and leak repair, which may be completed by a third party under a subgrant or contract awarded by the State or by a local administrative agency or Tribal government designated by the State.
 (e)Assistance exempt from taxationNotwithstanding any other provision of law, assistance provided to a low-income household or an environmentally at-risk household that is also a low-income household under a program carried out by the State, a local administrative agency, Tribal government, or a community-based nonprofit entity (on behalf of households), using a grant under this section shall be exempt from income tax under the Internal Revenue Code of 1986.
 (f)Lower income limitFor purposes of this section, a State may adopt an income limit that is lower than the limit described in subsection (a)(3)(B), except that the State may not exclude a household from eligibility in a fiscal year based solely on household income if that income is less than 110 percent of the poverty level for the State.
				(g)Reporting requirements
 (1)In generalIn addition to meeting any other applicable reporting requirements, as a condition of receiving a grant under this section, a State shall prepare and submit to the Secretary an annual report that summarizes, in a manner determined by the Secretary, the program carried out by the State (including any portions carried out through designation of a local administrative agency or Tribal government or the award of a subgrant or contract to a community-based nonprofit entity) under the grant, including—
 (A)key features; (B)sources of funding;
 (C)eligibility criteria; (D)participation rates;
 (E)the monetary benefit per participant; (F)program costs;
 (G)the demonstrable impacts of the program on arrearage and service disconnection for households, to the maximum extent practicable; and
 (H)other relevant information required by the Secretary. (2)PublicationThe Secretary shall make available to the general public each report submitted under paragraph (1).
 (h)AuthorizationThere is authorized to be appropriated to carry out this section $2,000,000,000 for each of fiscal years 2020 through 2024.
				203.Establishment of Federal grant program for drinking water treatment works operation and maintenance
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a grant program (referred to in this section as the program) to help communities that serve environmentally at-risk households and low-income households (as those terms are defined in section 202) afford operations and maintenance costs of drinking water treatment.
 (b)Eligible usesA grant provided under the program shall be used— (1)to help water systems provide adequate and affordable supplies of safe drinking water in both the near- and long-term future; and
 (2)to provide support to help public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) provide safe and affordable drinking water.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $150,000,000 for each of fiscal years 2020 through 2024.
				IIIInvestments in Nationwide Water Infrastructure and sustainability
 301.FindingsCongress finds that— (1)water is an essential resource for farms, cities, and the environment;
 (2)in order to responsibly and sustainably manage water, all different types of water, including water that is stored, drinking water, flood waters, wastewater, recycled water, and other types, should be taken into account;
 (3)according to a survey by the Government Accountability Office of State water managers, at least 40 States anticipate water shortages by 2024, pointing to the need to conserve and sustainably manage water;
 (4)climate change is likely to increase the vulnerability of water supplies for communities and the environment by—
 (A)increasing the frequency and magnitude of droughts and extreme precipitation events; (B)increasing air temperatures; and
 (C)changing the patterns and volume of precipitation; (5)the water infrastructure of the United States needs additional investment given the age of the infrastructure and emerging issues, such as climate change;
 (6)according to the American Society of Civil Engineers, more than $105,000,000,000 is needed for drinking water and wastewater investment needs;
 (7)a diverse portfolio of water management, storage, recycling, and reuse techniques can help to sustainably and responsibly manage water in the United States;
 (8)reducing water diversions from rivers and lakes is important to sustain— (A)native fish and wildlife; and
 (B)the communities and Native American tribes that depend on a healthy environment; (9)a sustainable water supply relies on—
 (A)the ability for environmentally sound water storage projects; (B)protection of clean water programs;
 (C)financing for new technologies; (D)developments and funding for water recycling and reuse projects;
 (E)improvements to wastewater systems and flood management; (F)increased conservation programs and water efficiency; and
 (G)instream flows of adequate quality and quantity that protect native fish and wildlife and the environment;
 (10)the 16th Clean Watersheds Needs Survey of the Environmental Protection Agency shows a total 20-year capital improvement need of $271,000,000 to address the water quality objectives of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (11)more than 21,000,000 households lack access to a sewer system and instead rely on expensive septic tanks or cesspools;
 (12)more than 1,700,000 households lack access to basic plumbing in the United States; and (13)exposure to raw sewage inside or outside of the home due to inadequate or failing wastewater systems is a severe public health risk.
				302.Reclamation infrastructure finance and innovation pilot program
 (a)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish and carry out a pilot program under which the Secretary shall provide to eligible entities described in subsection (c) financial assistance in accordance with this section to carry out eligible projects described in subsection (b).
				(b)Eligible projects and eligible project costs
 (1)In generalA project eligible to receive assistance under the pilot program under this section is a water supply project described in paragraph (2) that, as determined by the Secretary—
 (A)is located in— (i)the State of Alaska;
 (ii)the State of Hawaii; or (iii)a Reclamation State (as defined in section 4014 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322));
 (B)would contribute directly or indirectly (including through groundwater recharge) to a safe, adequate water supply for domestic, agricultural, environmental, municipal, or industrial use;
 (C)complies with all applicable State and Federal laws; (D)would provide net ecosystem benefits in excess of required environmental mitigation measures or compliance obligations pursuant to State and Federal law, as described in paragraph (6);
 (E)uses natural infrastructure and nature-based solutions where practicable; (F)is economically feasible; and
 (G)is otherwise eligible for assistance under this section. (2)Water supply projectsA water supply project referred to in paragraph (1) is—
 (A)a project for the reclamation and reuse of municipal, industrial, domestic, and agricultural wastewater, and naturally impaired ground water, which the Secretary, acting through the Commissioner of Reclamation, is authorized to undertake;
 (B)any water infrastructure project not specifically authorized by law that— (i)the Secretary determines, through the completion of an appraisal investigation and feasibility study, would contribute to a safe, adequate water supply for domestic, agricultural, environmental, municipal, or industrial use; and
 (ii)is otherwise eligible for assistance under this section; (C)a new water infrastructure facility project, including a water conduit, pipeline, canal, pumping, power, and any associated facility;
 (D)a project for enhanced energy efficiency in the operation of a water system; (E)a project for accelerated repair and replacement of all or a portion of an aging water distribution or conveyance facility;
 (F)a brackish desalination project; (G)a project for the acquisition of real property or an interest in real property for water storage, reclaimed or recycled water, or wastewater, if the acquisition is integral to a project described in subparagraphs (A) through (F);
 (H)a project to deliver water to wildlife refuges; (I)a stormwater capture project; or
 (J)a combination of projects, each of which is eligible under subparagraphs (A) through (I), for which an eligible entity submits a single application.
 (3)Eligible project costsAn eligible project cost that is eligible for assistance under this section— (A)shall be limited to a nonreimbursable cost for elements of a project that would achieve public benefits under the reclamation laws; and
 (B)includes the cost of— (i)development-phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, transaction costs, preliminary engineering and design work, and other preconstruction activities;
 (ii)construction, reconstruction, rehabilitation, and replacement activities; (iii)the acquisition of real property (including water rights, land relating to the eligible project, and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment;
 (iv)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction;
 (v)refinancing interim construction funding, long-term project obligations, or a secured loan, loan guarantee, or other credit enhancement made under this section;
 (vi)refinancing long-term project obligations or Federal credit instruments, if that refinancing provides additional funding capacity for the completion, enhancement, or expansion of any eligible project selected for assistance under this section;
 (vii)reimbursement or success payments to any public or private entity that achieves predetermined outcomes on a pay-for-performance or pay-for-success basis; and
 (viii)grants, loans, or credit enhancement for community development financial institutions, green banks, and other financial intermediaries providing ongoing finance for eligible projects that meet the purposes of this section.
 (4)Small community projectsFor projects eligible for assistance under this section and section 5028(a)(2)(B) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)(2)(B)), the Secretary may assist applicants in combining 1 or more projects into a single application in order to meet the minimum project cost of $5,000,000 required under that section.
					(5)Cost-sharing requirement; certain uses
 (A)Cost sharingThe Federal share of the eligible costs of a water supply project under this section shall be not more than 25 percent.
 (B)Certain usesA water supply project that receives assistance under this section may use not more than 5 percent of amounts made available under this section to carry out activities to demonstrate progress toward the goals of the water supply project.
						(6)Determination of net ecosystem benefits
						(A)Draft report
 (i)In generalUsing the best available scientific information and data, the Director of the United States Fish and Wildlife Service shall prepare a draft report that evaluates the ecosystem impacts and benefits of each proposed water supply project being considered for financial assistance under this section.
 (ii)CoordinationA draft report required under clause (i) shall be prepared in coordination with the head of the State agency with jurisdiction over the fish and wildlife resources of the State in which the water supply project is proposed to be carried out.
 (iii)Applicable law; requirementsA draft report prepared under clause (i) shall— (I)meet the requirements of section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b));
 (II)quantify and estimate the ecosystem benefits and adverse impacts to native fish and wildlife from the proposed water supply project; and
 (III)evaluate whether the ecosystem benefits of the proposed water supply project are likely to exceed the ecosystem impacts of the proposed water supply project.
 (iv)Review; availabilityThe Director of the United States Fish and Wildlife Service shall ensure that a draft report prepared under clause (i) is—
 (I)reviewed by independent scientists; and
 (II)made available for a public review and comment period of not less than 30 days.
								(B)Final report
 (i)In generalThe Director of the United States Fish and Wildlife Service shall prepare a final report based on the applicable draft report prepared under subparagraph (A)(i), after considering the results of the independent scientific peer review and public comment processes under subparagraph (A)(iv).
 (ii)Transmission; availabilityA final report prepared under clause (i) shall be— (I)transmitted to—
 (aa)the project applicant; (bb)the relevant State agency; and
 (cc)relevant congressional committees; and
 (II)made available to the public. (iii)DeterminationIf a final report prepared under clause (i) determines that the water supply project provides net ecosystem benefits, the proposed water supply project shall be eligible for financial assistance under this section.
 (iv)RecommendationsIf a final report determines that the proposed water supply project fails to provide a net ecosystem improvement, the final report may identify potential recommendations to reduce adverse environmental impacts and improve environmental benefits of the proposed water supply project.
 (v)Final agency actionA final report prepared under clause (i) shall be considered to be a final agency action for purposes of section 704 of title 5, United States Code.
 (vi)Judicial reviewA final report prepared under clause (i) shall be subject to review in the Federal district court of the State in which the project is proposed to be constructed if a petition for review is filed with the court not later than 180 days after the date on which the final report is transmitted under clause (ii).
 (c)Eligible entitiesThe following entities are eligible to receive assistance under this section: (1)An entity described in section 5025 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3904).
 (2)A conservancy district, Reclamation district, or irrigation district. (3)A canal company or mutual water company.
 (4)A water users’ association. (5)An agency established by an interstate compact.
 (6)Any other individual or entity that has the capacity to contract with the United States under the reclamation laws.
					(d)Requirements
 (1)Project selectionIn selecting eligible projects to receive assistance under the pilot program under this section, the Secretary shall ensure diversity with respect to—
 (A)project type; and (B)geographical location within the States referred to in subsection (b)(1)(A).
 (2)PriorityIn selecting eligible projects to receive assistance under this section, the Secretary shall prioritize projects that—
 (A)would benefit— (i)low-income communities; or
 (ii)(I)communities particularly at-risk to climate change; and (II)environmentally at-risk communities;
 (B)to the maximum extent practicable, incorporate green and natural infrastructure components; and (C)achieve multiple public benefits.
 (3)Importation of other requirementsThe following provisions of law shall apply to the pilot program under this section:
 (A)Sections 5022, 5024, 5027, 5028, 5029, 5030, 5031, 5032, and 5034(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3901, 3903, 3906, 3907, 3908, 3909, 3910, 3911, and 3913(a)), except that—
 (i)any reference contained in those sections to the Secretary of the Army shall be considered to be a reference to the Secretary;
 (ii)any reference contained in those sections to an eligible project shall be considered to be a reference to an eligible project described in subsection (b);
 (iii)paragraphs (1)(E) and (6)(B) of subsection (a), and subsection (b)(3), of section 5028 of that Act (33 U.S.C. 3907) shall not apply with respect to this section; and
 (iv)subsections (e) and (f) of section 5030 of that Act (33 U.S.C. 3909) shall not apply with respect to this section.
 (B)The agreement between the Administrator of the Environmental Protection Agency and the Commissioner of Reclamation required under section 4301 of the America’s Water Infrastructure Act of 2018 (Public Law 115–270).
 (C)Other applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary to carry out the pilot program under this section $150,000,000 for each of fiscal years 2020 through 2024, to remain available until expended.
 (2)Administrative costsOf the funds made available under paragraph (1), the Secretary may use for administrative costs of carrying out the pilot program under this section (including for the provision of technical assistance to project sponsors pursuant to paragraph (3), to obtain any necessary approval, and for transfer to the Administrator of the Environmental Protection Agency to provide assistance in administering and servicing Federal credit instruments under the pilot program) not more than $5,000,000 for each applicable fiscal year.
					(3)Small community projects
 (A)In generalSubject to subparagraph (B), the Commissioner may use the funds made available under paragraph (2) to provide assistance, including assistance to pay the costs of acquiring the rating opinion letters under paragraph (1)(D) of section 5028(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)), to assist project sponsors in obtaining the necessary approvals for small community projects that are eligible for assistance under paragraph (2)(B) of that section or subsection (b)(3).
 (B)LimitationAssistance provided to a project sponsor under subparagraph (A) may not exceed an amount equal to 75 percent of the total administrative costs incurred by the project sponsor in securing financial assistance under this section.
 (f)LimitationNo eligible project that receives assistance under this section may be financed (directly or indirectly), in whole or in part, with proceeds of any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986.
 (g)EffectNothing in this section affects the authority of a State or a political subdivision of a State to apply and enforce any environmental laws (including regulations) with respect to an eligible project provided assistance under this section.
				303.Water recycling and reuse projects
 (a)Competitive grant program for the funding of water recycling and reuse projectsSection 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(f)) is amended by striking paragraphs (2) and (3) and inserting the following:
					
 (2)PriorityIn providing grants under paragraph (1), the Secretary shall give priority to projects that— (A)are likely to provide a more reliable water supply for a unit of State, local, or Tribal government;
 (B)are likely to increase the water management flexibility and reduce impacts on environmental resources;
 (C)are regional in nature; (D)involve multiple stakeholders;
 (E)provide multiple benefits, including water supply reliability, ecosystem benefits, groundwater management and enhancements, and water quality improvements;
 (F)would benefit low-income communities; or (G)would protect communities particularly at-risk to climate change and environmental degradation..
 (b)Authorization of appropriationsSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(g)) is amended—
 (1)in paragraph (1), by striking $50,000,000 and inserting $500,000,000; and (2)in paragraph (2), by striking if enacted appropriations legislation designates funding to them by name,.
 (c)Limitation on fundingSection 1631(d)(1) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)(1)) is amended by striking $20,000,000 (October 1996 prices) and inserting $30,000,000 (January 2019 prices).
 (d)DurationSection 4013 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322) is amended—
 (1)in paragraph (1), by striking and; (2)in paragraph (2), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (3)the amendment made by section 4009(c)..
 (e)Programs for alternative water source projectsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended to read as follows:
					
						220.Program for alternative water source projects
 (a)DefinitionsIn this section: (1)Alternative water source project (A)In generalThe term alternative water source project means a project that—
 (i)is designed to provide municipal, industrial, or agricultural water supplies in an environmentally sustainable manner by conserving, managing, reclaiming, or reusing water, wastewater, or stormwater, or by treating wastewater or stormwater; and
 (ii)provides an alternative to traditional water projects that divert or store water from natural aquatic ecosystems, including rivers, lakes, streams, and estuaries.
 (B)ExclusionThe term alternative water source project does not include any water treatment or distribution facility. (2)Critical water supply needsThe term critical water supply needs means existing or reasonably anticipated future water supply needs that cannot be met by existing water supplies, as identified in a comprehensive statewide or regional water supply plan or assessment projected over a period of not less than 20 years.
 (b)EstablishmentThe Administrator shall establish a program to make grants to State, interstate, and intrastate water resource development agencies (including water management districts and water supply authorities), local government agencies, Tribal governments, private utilities, and nonprofit entities for alternative water source projects to meet critical water supply needs.
 (c)Eligible entityThe Administrator may award a grant under this section to an entity only if the entity has authority under State law to develop or provide water for municipal, industrial, and agricultural uses in an area of the State that is experiencing critical water supply needs.
							(d)Selection of projects
 (1)LimitationA project that has received funds for construction under the Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. 390h et seq.) shall not be eligible for a grant under this section.
 (2)Geographical distributionAlternative water source projects selected by the Administrator for a grant under this section shall reflect a variety of geographical and environmental conditions.
								(e)Uses of grant funds
 (1)In generalSubject to paragraph (2), a grant received under this section may be used for engineering, design, construction, and final testing of an alternative water source project designed to meet critical water supply needs.
 (2)ExclusionA grant received under this section may not be used for planning, a feasibility study, operation, maintenance, replacement, repair, or rehabilitation.
 (f)Cost sharingThe Federal share of the eligible costs of an alternative water source project carried out using a grant under this section shall be not more than 50 percent.
 (g)ReportNot later than September 30, 2023, the Administrator shall submit to Congress a report describing the results of the grant program established under subsection (b), including progress toward meeting the critical water supply needs of the grant recipients.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2020 and each fiscal year thereafter, to remain available until expended.
 (i)PolicyNothing in this section affects the application of section 101(g) and all of the provisions of this section shall be carried out in accordance with that section..
				304.Mandatory spending for water infrastructure programs
				(a)
					Clean Water programs
 (1)In generalAt the beginning of each fiscal year, the Administrator shall obligate for the fiscal year— (A)$174,250,000 to make grants to nonprofit organizations to provide technical assistance and disseminate information under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8));
 (B)$522,750,000 to make grants for pollution control programs under section 106 of the Federal Water Pollution Control Act (33 U.S.C. 1256);
 (C)$871,250,000 to make grants for the implementation of management programs under section 319(h)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1329(h)(1)); and
 (D)$1,000,000 to assist in the planning, development, strengthening, improving, or carrying out of programs or projects for the preparation of undergraduate students to enter an occupation which involves the design, operation, and maintenance of treatment works and other facilities under section 109 of the Federal Water Pollution Control Act (33 U.S.C. 1259).
 (2)PrioritiesNotwithstanding any other provision of law, in using the funds obligated under paragraph (1), the Administrator shall give priority to projects or programs that—
 (A)benefit low-income communities; (B)benefit communities that are subject to a consent decree in an action brought under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (C)reflect a variety of geographic conditions; and (D)benefit communities with a history of degraded environmental conditions.
						(3)Funding
 (A)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this subsection $1,569,250,000, to remain available until expended.
 (B)Receipt and acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation.
						(b)Safe drinking water programs
 (1)In generalAt the beginning of each fiscal year, the Administrator shall obligate for the fiscal year— (A)$174,250,000 to provide technical assistance to small public water systems to enable those systems to achieve and maintain compliance with applicable national primary drinking water regulations under section 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–1(e)); and
 (B)$1,045,500,000 to make grants under the voluntary school and child care program lead testing grant program under section 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)).
 (2)PrioritiesNotwithstanding any other provision of law, in using the funds obligated under paragraph (1), the Administrator shall give priority to projects or programs that—
 (A)benefit low-income communities; (B)benefit communities that are subject to a consent decree in an action brought under the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (C)reflect a variety of geographic conditions; and (D)benefit communities with a history of degraded environmental conditions.
						(3)Funding
 (A)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this subsection $1,219,750,000, to remain available until expended.
 (B)Receipt and acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation.
						(c)State revolving funds
 (1)In generalAt the beginning of each fiscal year, the Administrator shall obligate for the fiscal year— (A)$15,682,500,000 for making capitalization grants for State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); and
 (B)$15,159,750,000 for making capitalization grants for State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
						(2)Funding
 (A)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this subsection $30,842,250,000, to remain available until expended.
 (B)Receipt and acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation.
 (3)Sense of CongressIt is the sense of Congress that States should use the funding provided under this subsection to give priority to projects that—
 (A)benefit low-income communities; (B)benefit communities that are subject to a consent decree in an action brought under the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (C)reflect a variety of geographic conditions; and (D)benefit communities with a history of degraded environmental conditions.
 (d)Minimum allocation of additional subsidization of drinking water State revolving fundsSection 603(i)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(3)) is amended— (1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and
 (2)by inserting after subparagraph (B) the following:  (C)Minimum allocation of additional subsidizationTo the extent that there are sufficient applications for the assistance described in paragraph (1)(A), in each fiscal year, a State shall use not less than 6 percent of the total amount received by the State in capitalization grants under this title to provide additional subsidization under this subsection..
					305.Expanding and increasing funding for rural individual and connected water systems programs
 (a)In generalAt the beginning of each fiscal year, the Secretary of Agriculture (referred to in this section as the Secretary) shall obligate for the fiscal year—
 (1)$871,250,000 in additional funding— (A)to make grants for individual household water well systems and individually owned household decentralized wastewater systems, including drainage fields, under section 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e); and
 (B)for water or waste disposal grants under section 306(a)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)); and
 (2)$100,000,000 in additional funding to make grants under the Special Evaluation Assistance for Rural Communities and Households program under section 306(a)(2)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)(C)).
					(b)Funding
 (1)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $971,250,000, to remain available until expended.
					(2)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation.
 (c)Rural decentralized water systemsSection 306E(b)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e(b)(1)) is amended—
 (1)by inserting replacement, repairing, after construction,; and (2)by inserting , including drainage fields, after wastewater systems.
 306.Increased funding for water management improvementSection 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $480,000,000 and inserting $550,000,000.
			307.Water Efficiency and Conservation Block Grant Program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a State; (B)a unit of local government;
 (C)an entity established by an interstate compact; and (D)an Indian tribe.
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)ProgramThe term program means the program established under subsection (b). (4)SecretaryThe term Secretary means the Secretary of Energy.
 (5)StateThe term State means— (A)a State;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico; and
 (D)any other territory or possession of the United States. (b)EstablishmentThe Secretary shall establish a program, to be known as the Water Efficiency and Conservation Block Grant Program, under which the Secretary shall provide grants to eligible entities to carry out activities to achieve the purpose of the program described in subsection (c).
 (c)PurposeThe purpose of the program is to assist eligible entities in implementing strategies— (1)to reduce water use in a manner that—
 (A)is environmentally sustainable; (B)improves the affordability of water and sanitation for disadvantaged communities; and
 (C)maximizes benefits for local and regional communities; (2)to reduce the total water use of the people, businesses, farms, and institutions located within the jurisdiction of eligible entities receiving grants under the program;
 (3)to improve water efficiency in the agricultural sector, building sector, or any other appropriate sector operating within the jurisdictions of the eligible entities receiving grants under the program; and
 (4)to reduce the energy required to pump, transport, treat, and heat water. (d)ActivitiesAn eligible entity may use a grant under the program to carry out activities that include—
 (1)developing and implementing a water efficiency and conservation strategy; (2)retaining technical consultant services to assist in the development of the strategy described in paragraph (1), including services to assist with—
 (A)the formulation of water efficiency, water conservation, and water usage goals; (B)the engagement of water users and other stakeholders in the identification of goals and priorities for water efficiency and conservation;
 (C)the identification of strategies to achieve the goals formulated under subparagraphs (A) and (B)— (i)through investments in physical measures to increase water efficiency and reduce water consumption;
 (ii)by encouraging water conservation practices by— (I)the population served by the eligible entity; and
 (II)the suppliers of water and sanitation services operating within the jurisdiction of the eligible entity; and
 (iii)by collecting any revenues that may be required to support the implementation of those strategies through fair and transparent mechanisms that encourage efficient water use and support the affordability of water and sanitation services for low-income households;
 (D)the development of methods to measure progress in achieving the goals formulated under subparagraphs (A) and (B);
 (E)the development and publication of annual reports, made available to the population served by the eligible entity, describing—
 (i)the goals formulated under subparagraphs (A) and (B) and the strategies identified under subparagraph (C); and
 (ii)the progress made in achieving those goals and strategies during the preceding calendar year; and (F)any other activities appropriate to implement the strategy described in paragraph (1);
 (3)conducting residential and commercial building water audits; (4)conducting water loss audits of public water distribution systems, securing validation of the audit reports, and conducting component analyses of any leaks and losses described in an audit report;
 (5)establishing a financial incentive program for water efficiency improvements; (6)providing grants to nonprofit organizations, governmental agencies, and Tribal governments for the purpose of performing water efficiency upgrades that result in quantifiable savings;
 (7)developing and implementing water efficiency and conservation programs for buildings and facilities within the jurisdiction of the eligible entity, including programs that—
 (A)identify the most effective methods for achieving maximum participation rates and administrative efficiency;
 (B)effectively engage the owners and tenants of affordable housing; (C)have a public education component;
 (D)use measurement and verification protocols; and (E)identify water efficient technologies;
 (8)developing and implementing building codes and inspection services to promote building water efficiency;
 (9)adopting ordinances for the annual benchmarking of the water use of large buildings and the public posting of water benchmark reports;
 (10)implementing water distribution technologies that significantly increase water efficiency, including—
 (A)customer service meters with enhanced accuracy at low flow levels; (B)automated meter infrastructure for data collection, analysis, and display;
 (C)pressure monitoring and management to mitigate excessive pressure; (D)agricultural water distribution improvements, including—
 (i)water measurement devices of sufficient accuracy to use for billing purposes; (ii)enclosure and pressurization of agricultural water delivery systems; and
 (iii)addition of regulatory storage and automated controls within distribution systems to enable fulfillment of irrigation delivery requests in not more than 24 hours; and
 (E)other activities that may have water conservation and efficiency benefits; and (11)any other appropriate activities, as determined by the Secretary, in consultation with—
 (A)the Administrator of the Environmental Protection Agency; (B)the Secretary of Transportation;
 (C)the Secretary of Agriculture; and (D)the Secretary of Housing and Urban Development.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,000,000,000 for each of fiscal years 2020 through 2024.
				308. Rural water supply program reauthorization
 (a)Authorization of appropriationSection 109(a) of the Rural Water Supply Act of 2006 (43 U.S.C. 2408(a)) is amended by striking 2016 and inserting 2026. (b)Termination of authoritySection 110 of the Rural Water Supply Act of 2006 (43 U.S.C. 2409) is amended by striking 2016 and inserting 2026.
 309.Combating PFASSection 1412 of the Safe Drinking Water Act (42 U.S.C. 300g–1) is amended by adding at the end the following:
				
					(f)Perfluoroalkyl and polyfluoroalkyl substances
 (1)In generalNotwithstanding any other provision of this Act and subject to paragraph (3), the Administrator shall promulgate under subsection (b)(1)(D) an interim national primary drinking water regulation—
 (A)for each perfluoroalkyl or polyfluoroalkyl substance described in paragraph (2) for which the Administrator has established a health advisory under subsection (b)(1)(F) or a toxicity value, not later than 2 years after the date of enactment of this subsection; and
 (B)for the class of perfluoroalkyl and polyfluoroalkyl substances described in paragraph (2) for which the Administrator has not established a health advisory under subsection (b)(1)(F) or a toxicity value, not later than 4 years after the date of enactment of this subsection.
 (2)Perfluoroalkyl and polyfluoroalkyl substance describedA perfluoroalkyl and polyfluoroalkyl substance referred to in paragraph (1) is a perfluoroalkyl or polyfluoroalkyl substance for which the Administrator has validated a method to measure the level of that substance in drinking water.
 (3)RequirementAn interim national primary drinking water regulation promulgated pursuant to paragraph (1) shall be—
 (A)protective of the health of vulnerable populations, including pregnant women, infants, and children; and
 (B)shall be as stringent as feasible (as defined in subsection (b)(4)(D)).. 310.Multi-benefit projects to improve watershed health (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, in consultation with the heads of relevant agencies, shall establish a competitive grant program for habitat restoration projects that accomplish 1 or more of the following:
 (1)Improve watershed health. (2)Mitigate against the impacts of climate change.
 (3)Benefit ecosystems. (4)Protect against endemic species.
 (5)Restore aspects of the natural ecosystem. (6)Enhance commercial and recreational fishing.
					(b)Requirements
 (1)In generalIn awarding a grant under subsection (a), the Secretary— (A)shall give priority to a project that achieves more than 1 of the benefits described in that subsection; and
 (B)may not provide a grant for a project that is for the purpose of meeting existing environmental mitigation or compliance obligations.
 (2)ComplianceA project awarded a grant under subsection (a) shall comply with all applicable Federal and State laws.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each of fiscal years 2020 through 2024.
